OPINION OF THE COURT
Per Curiam.
By decision and order of this Court dated May 31, 2000, the respondent was suspended from the practice of law pursuant to 22 NYCRR 691.4 (Z) (1) (i), upon a finding that he was guilty of professional misconduct immediately threatening the public *163interest based upon his failure to cooperate with the Grievance Committee. That order authorized the Grievance Committee to institute and prosecute a disciplinary proceeding against him, based on the petition annexed to the motion papers, and the Honorable Victor J. Ludmerer was appointed Special Referee, to hear and report. The order directed the respondent to serve an answer to the petition within 10 days after service upon him of a copy of that order with notice of entry. The Grievance Committee personally served the respondent with a copy of the May 31, 2000, order and the notice of petition and petition, on June 15, 2000. The respondent failed to submit an answer.
The petition charges the respondent with failing to cooperate with the Grievance Committee’s investigation into three separate complaints of professional misconduct and failing to comply with a subpoena duces tecum requiring the production of documents relating to one of the complaints.
In view of the respondent’s failure to submit a timely answer, the Grievance Committee submits that he is in default and that the charges should be deemed established. Although served on July 14, 2000, with a copy of the Grievance Committee’s motion to find him in default, the respondent has failed to submit any answer.
The respondent was previously censured by opinion and order of this Court, dated June 10, 1996, based on an unrelated set of charges.
Under the circumstances, the Grievance Committee’s motion is granted, the charges of the petition are deemed admitted, and the respondent is disbarred on default.
Mangano, P. J., Bracken, O’Brien, Ritter and Schmidt, JJ., concur.
Ordered that the petitioner’s motion to impose discipline upon the respondent based upon his failure to appear or answer is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Paul Drager, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see, 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Paul Drager is commanded to continue to desist *164and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.